Citation Nr: 0413922	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  04-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
esophagus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO)


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.

2.  The veteran's adenocarcinoma of the esophagus is related 
to service.


CONCLUSION OF LAW

Adenocarcinoma of the esophagus was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(b) which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  The Board is, at this time, 
granting the veteran's claim; thus any deficiencies in this 
case as to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee; Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The veteran served on active duty from January 1967 to 
October 1970.  His service record confirms service in 
Vietnam.  Thus, exposure to Agent Orange is presumed.  It is 
further noted that the veteran served in combat and is 
entitled to consideration of 38 U.S.C.A. § 1154(b).  

The veteran was initially diagnosed as having esophageal 
cancer in October 2002.  

The veteran maintains that his esophageal cancer is a result 
of exposure to Agent Orange during his service in Vietnam.  

Esophageal cancer/adenocarcinoma of the esophagus is not one 
diseases listed at 38 C.F.R. § 3.309(e).  Thus, the Board 
will consider if direct service connection is warranted.

In support of his claim, the veteran has submitted two 
letters from his private treating physician, J. W., who is a 
diplomate in internal medicine, medical oncology, and 
hematology, as well as a March 2004 letter of another private 
treating physician, Dr. D. B., another of his treating 
physicians who is an oncologist specialist.  

In the first letter of Dr. J. W., dated in January 2003. Dr. 
J. W. stated that the veteran had been under his care for 
esophageal cancer since November 2002.  He indicated that the 
veteran had no known risk factors for the development of his 
neoplasm beyond his exposure to Agent Orange during service.  
In support of his opinion, Dr. J. W. submitted medical 
literature which addressed the health effects of dioxin 
exposure in a 20-year mortality study.  In reviewing this 
literature, the physician found that there was an increased 
relative risk of "other digestive cancers."  Although the 
study did not list these other types of cancers, he concluded 
that the study factored out stomach, cancer, colon, rectum, 
hepabillary, liver, and pancreatic cancer.  The Board notes 
that in viewing the study, these types of cancers were listed 
under the heading of "digestive cancers" and were listed 
individually.  Also listed under "digestive cancers" was a 
category entitled "other digestive."  Dr. J. W. opined that 
this other category, after factoring out the enumerated 
cancers, left only esophageal and small bowel neoplasms 
unaccounted for; thus, they were the cancers in the catchall 
category.  Dr. J. W. stated that he had not been able to find 
a specific reference to adenocarcinoma of the esophagus and 
Agent Orange due to the relatively rare occurrence of this 
cancer as compared to breast, lung, colon, and rectal 
cancers.  However, with the referenced medical literature and 
the lack of a specific study, it was his opinion that there 
was an association between esophageal cancer and Agent 
Orange.  He stated that it was his belief that Agent Orange 
was at least a factor or possibly the cause of the veteran's 
esophageal cancer.  

In his second letter, dated in March 2003, Dr. J. W. expanded 
on his earlier letter and addressed the veteran's documented 
history of cigarette smoking and any etiological relationship 
to his development of esophageal cancer.  Dr. J. W. stated 
that there was a strong association with tobacco use and 
alcohol use and the development of squamous cell cancer of 
the esophagus, however, not with adenocarcinoma, which is the 
type of cancer from which the veteran suffers.  Dr. J. W. 
stated that in patients with Barrett's esophagus, there might 
be an increased risk with tobacco, but the veteran did not 
have a preexisting history of Barrett's esophagus.  In sum, 
the physician indicates that as the veteran did not have a 
preexisting history of Barrett's esophagus, since most cases 
do not have smoking as a risk factor, and because of the 
Agent Orange components have been shown to increase 
adenocarcinoma of the digestive tract, the physician felt 
that it was likely that the veteran's exposure to Agent 
Orange was a risk factor or causative factor in his 
esophageal cancer.  

In April 2003, the veteran was afforded a VA examination.  
The examiner reviewed the veteran's history and took note of 
his past exposure to Agent Orange as well as tobacco use.  
The examiner indicated that he had read literature with 
regard to Agent Orange exposure.  The examiner also indicated 
that carcinoma of the esophagus, adeno or squamous, was not 
listed as one of the Agent Orange diseases.  However, the 
examiner stated that in reviewing the article referenced by 
Dr. J. W., there was discussion about the rate possibility of 
cancers of the esophagus.  Usually cancers of the esophagus 
are squamous cell carcinoma and related to smoking and 
alcohol use, rarely is the carcinoma adenocarcinoma of the 
esophagus, which is often related to Barrett's esophagitis 
which is due to reflux.  The examiner noted that the veteran 
did not seem to have reflux.  The examiner indicated that the 
article did say that gastrointestinal cancers are rare and 
esophagus cancer is very rare.  The examiner stated that the 
Agent Orange protocol says that carcinoma of the esophagus is 
not an accepted diagnosis from Agent Orange, it seemed as 
likely as not that this carcinoma of the esophagus could be 
related to Agent Orange.  

In July 2003, the veteran's case was referred to the Under 
Secretary for Health.  The Chief Public Health and 
Environment Hazards Officer provided a statement.  She noted 
that the veteran had served in Vietnam in 1969 and 1970.  She 
stated that he subsequently was diagnosed with adenocarcinoma 
of the esophagus arising in the milieu of Barrett's esophagus 
in 2002.  She related that the most recent general Institute 
of Medicine (IOM) national Academy of Sciences report of 
herbicides used in Vietnam did not specifically address the 
question of possible association between exposure to 
herbicides and specifically esophageal cancer.  She stated 
that this indicated that the information obtained from their 
extensive review of all available scientific and medical 
literature, to include the medical literature cited above, 
did not permit the IOM to assign this disorder to one of its 
specific categories.  Moreover, the IOM committee reviewed 
the article cited by Dr. J. W., and apparently esophageal 
carcinoma is not included with "other digestive" cancers in 
that paper's analysis.  The VA physician indicated that a lot 
of weight was being given to the IOM findings on the health 
effects from exposure to herbicides in Vietnam.  Therefore, 
at this time, she could not say that it was likely or at 
least as likely as not that esophageal cancer was the result 
of exposure to herbicides used in Vietnam.  

In March 2004, Dr. D. B., stated that prior to his diagnosis 
of adenocarcinoma of the esophagus, the veteran did not have 
a history of gastrointestinal problems including 
regurgitation, heartburn, nausea, vomiting, or early satiety.  
Dr. D. B. noted that the veteran had a history of exposure to 
Agent Orange.  He stated that the veteran had very little of 
the typical symptoms associated with the development of 
adenocarcinoma of the esophagus such as reflux symptoms, 
indigestion, and only presented with late symptoms of 
dysphasia.  The physician opined that it seemed reasonable 
that his esophageal adenocarcinoma related to his past Agent 
Orange exposure.  The physician explained that while the 
veteran had a history of tobacco use, this exposure was a 
significant risk factor for squamous cell carcinoma of the 
esophagus, not adenocarcinoma of the esophagus; thus, it was 
unlikely that his social habits had any relation to the 
development of adenocarcinoma of the esophagus.  Dr. D. B. 
concluded that the veteran had known Agent Orange exposure.  
Agent Orange exposure was related to adenocarcinoma of the 
digestive tract.  The veteran had none of the usual/typical 
risk factors of adenocarcinoma of the esophagus.  He stated 
that it was reasonable to conclude that his Agent Orange 
exposure greatly increased his risk of developing 
adenocarcinoma of the esophagus.  

The Board disagrees with the AOJ's assessment in this case.  
While the AOJ states that the doctors did not adequately 
discuss or evaluate the veteran's other risk factors in 
developing his cancer, the Board finds that this is not the 
case.  The private oncologists and the VA examiner who 
examined the veteran did in fact consider the veteran's risk 
factors and discussed them in each report.  It was noted by 
all three physicians that the veteran had a history of 
smoking, but since he had adenocarcinoma and not squamous 
cell carcinoma, this was not felt to be an etiological 
factor.  In addition, Barrett's esophagus was specifically 
ruled out.  Thus, the veteran's various risk factors were 
adequately explored.  

The United States Court of Appeals for the Federal Circuit 
Court has stated that service connection can be granted on a 
direct basis, not just a presumptive basis.  As such, other 
diseases, besides those deemed by VA to be presumptive 
diseases may be service-connected.  In order for them to be 
service-connected, there must be competent evidence 
establishing a nexus to service.  The fact that a condition 
is not a presumptive disease is not relevant.

In this case, Dr. J. W. made such an assessment and opined 
that the medical literature that he submitted did support his 
conclusion.  Dr. J. W. discussed his supporting medical 
literature.  In reviewing this literature, the physician 
found that there was an increased relative risk of "other 
digestive cancers."  He addressed the fact that the study 
did not specifically list adenocarcinoma of the esophagus.  
However, he concluded that since the study factored out 
stomach, cancer, colon, rectum, hepabillary, liver, and 
pancreatic cancer, the "other digestive" category included 
esophageal and small bowel neoplasms.  Dr. J. W. is an expert 
in oncology.  He is competent to make that assessment.  His 
opinion is confirmed by Dr. D. B. and the VA examiner.  

The VA examiner addressed the fact that the article did say 
that gastrointestinal cancers are rare and esophagus cancer 
is very rare.  Likewise, Dr. J. W. stated that the veteran's 
type of cancer was rare as compared to breast, lung, colon, 
and rectal cancers.  Dr. D. B., who did not appear to rely on 
the referenced study, opined that the veteran had none of the 
usual/typical risk factors of adenocarcinoma of the 
esophagus.  In essence, he indicated that the veteran's sole 
risk factor was his Agent Orange exposure.  

Thus, the Board does not agree with the AOJ with regard to 
those arguments.  The Board finds that the three supporting 
medical opinions are competent and supported by medical 
literature.  The two private physicians are the veteran's 
treating oncologists and are specialists in their field of 
medicine.  In addition, the VA examiner also had an 
opportunity to examine the veteran.  They are all in 
agreement that the veteran's Agent Orange exposure played a 
role in his development of adenocarcinoma of the esophagus.  
They have supported their opinions, as noted above.  However, 
a question remains as to whether those positive opinions are 
outweighed by the negative opinion of the Chief Public Health 
and Environment Hazards Officer.  

In reviewing this opinion, the Board notes that the Chief 
Public Health and Environment Hazards Officer's opinion is 
also competent.  However, in this particular case, her 
opinion is outweighed.  First of all, she stated that the 
veteran had been diagnosed with adenocarcinoma of the 
esophagus arising in the milieu of Barrett's esophagus in 
2002.  The veteran's adenocarcinoma of the esophagus has not 
been found to have any relationship to Barrett's esophagus 
and has been deemed by the treating oncologists to be without 
similar symptoms.  The treating oncologists discussed such in 
detail.  The veteran has not had the typical symptoms, his 
symptoms are not those of Barrett's esophagus or having 
similarity to such.  Second, she stated that the most recent 
IOM report did not specifically address the question of 
possible association between exposure to herbicides and 
specifically esophageal cancer.  She indicated that the 
reason was that their extensive review of all available 
scientific and medical literature, to include the cited 
medical literature, did not permit the IOM to assign this 
disorder to one of its specific categories.  The Board has 
recognized that esophageal cancer is not in fact a 
presumptive disorder.  However, the treating oncologists and 
the VA examiner have indicated that the veteran's specific 
type of cancer is so rare that there are insufficient 
studies.  This is not discounted by the Chief Public Health 
and Environment Hazards Officer.  As noted, she stated that 
the most recent IOM report did not specifically address the 
question of possible association between exposure to 
herbicides and specifically esophageal cancer.  However, it 
was her opinion that such an omission amounted to that 
disease having been ruled out as being associated by the IOM 
committee as being associated with dioxin exposure.  The 
three other physicians raise the possibility that the 
omission does not amount to an exclusion, but rather is based 
on the rare occurrences of this type of cancer and lack of 
studies in that regard.  It was pointed out that while it is 
not among the recognized types of cancers, the veteran's 
cancer is very unusual and atypical.  The three other 
physicians felt that in this particular case, the fact that 
there was not a specific study on esophageal cancer was not 
determinative.  It did not mean that there was no 
relationship between adenocarcinoma and Agent Orange 
exposure.  

In sum, the Chief Public Health and Environment Hazards 
Officer stated that she could not say that it was likely or 
at least as likely as not that esophageal cancer was the 
result of exposure to herbicides used in Vietnam.  However, 
the Board finds it significant to note that she was requested 
to state whether it was likely, as likely as not, or 
unlikely, that the veteran's esophageal cancer was related to 
Agent Orange.  While, she indicated that she could not say 
that it was likely or at least as likely as not that 
esophageal cancer was the result of exposure to herbicides 
used in Vietnam, she did not state that it was unlikely or 
rule out that possibility.  She basically indicated that it 
was not currently recognized by IOM and that prevented her 
from stating that it was likely or at least as likely as not 
that esophageal cancer was the result of exposure to 
herbicides used in Vietnam.  Conversely, the three other 
physicians opined that it was as likely as not that the 
veteran's esophageal cancer was the result of exposure to 
herbicides used in Vietnam.  

The Board finds that the three positive opinions outweigh the 
negative opinion.  The three positive opinions are based on 
expert knowledge in oncology, personal knowledge of the 
veteran's history, examination and treatment of the veteran, 
and supporting medical literature as reviewed and explained 
in the medical reports.  They discuss the unusual and rare 
nature of the veteran's cancer.  They rule out the other 
possible risk factors for this cancer.  They correctly note 
that the veteran had Agent Orange exposure.  They conclude 
that Agent Orange exposure is an etiological factor.  The 
negative opinion appears to rest entirely on the fact that 
esophageal cancer has not been determined to be a presumptive 
disorder by the IOM.  None of the veteran's specific 
symptoms, unusual circumstances of his cancer, or accurate 
factors were discussed.  Nothing specific to the veteran's 
case was referenced except for the fact that he served in 
Vietnam and that he had esophageal cancer.  The only other 
specific reference was an analogy to Barrett's esophagus, 
which the veteran has not had.  In light of the foregoing, 
the Board accords less probative weight to this opinion.  

The evidence supports the claim of service connection for 
adenocarcinoma of the esophagus.  Accordingly, service 
connection is warranted for adenocarcinoma of the esophagus.


ORDER

Service connection is granted for adenocarcinoma of the 
esophagus.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



